—Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Hall, J.), rendered October 12, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly denied suppression of the identification testimony. The hearing evidence established that the eyewitness knew *505the defendant. Therefore, the showup identification, made shortly after the crime, was merely a confirmatory identification, rendering its suggestiveness irrelevant (see, People v Gissendanner, 48 NY2d 543; People v Garcia, 216 AD2d 412).
We further reject the defendant’s claim that the subsequent lineup was faulty because the other individuals did not resemble him. There is no requirement that a defendant in a lineup be accompanied by individuals nearly identical in physical appearance (see, People v Brito, 179 AD2d 666) and the record reveals that the lineup stand-ins were reasonably similar in appearance to the defendant.
The defendant’s remaining contentions are unpreserved for appellate review, lacking in merit, or do not warrant reversal. Sullivan, J. P., Friedmann, Florio and McGinity, JJ., concur.